          Case 1:20-cv-04583-MKV Document 75 Filed 07/20/21 Page 1 of 1




 July 14, 2021                                                USDC SDNY
                                                              DOCUMENT
 The Honorable Mary Kay Vyskocil                              ELECTRONICALLY FILED
 Daniel Patrick Moynihan                                      DOC #:
 United States Courthouse                                     DATE FILED: 7/20/2021
 500 Pearl St.
 New York, NY 10007-1312

                 Re:    Penske Media Corp. v. Shutterstock, Inc., 20-cv-4583 (MKV)

 Dear Judge Vyskocil:

         We write on behalf of all parties pursuant to the Court’s July 7, 2021 Scheduling Order
 (Dkt. No. 69). As between a referral to the Court-annexed mediation program or to a Magistrate
 Judge, the parties request a referral to a Magistrate Judge for the purposes of scheduling a
 settlement conference. The parties did not jointly agree to pursue private mediation.

                                                       Sincerely,

                                                       /s/ Cynthia S. Arato

                                                       Cynthia S. Arato


GRANTED. The Court will enter an Order of Reference to a Magistrate Judge for settlement
purposes. Within three business days of the settlement conference, the parties shall file a joint letter
advising the court of the status (not substance) of settlement discussions, whether the settlement
conference was successful or unsuccessful, and if unsuccessful if settlement discussions are ongoing
or have broken down. SO ORDERED.DERED.
                                          7/20/2021
